          Case 1:19-cv-03112-NRB Document 67 Filed 06/15/21 Page 1 of 2




UNITED STATES U.S. DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
AMERICAN SOCIETY FOR THE                                :
PREVENTION OF CRUELTY TO ANIMALS, :                         Civ. 1:19-cv-3112-NRB
                                                        :
                                    Plaintiff,          :
                                                        :
                       v.                                   NOTICE OF APPEAL
                                                        :
                                                        :
THE ANIMAL AND PLANT HEALTH                             :
INSPECTION SERVICE, and                                 :
THE UNITED STATES DEPARTMENT                            :
OF AGRICULTURE,                                         :
                                                        :
                                    Defendants
                                                        :
                                                        :
------------------------------------------------------- X

        Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that the

American Society for the Prevention of Cruelty to Animals (“ASPCA”) appeals to the United

States Court of Appeals for the Second Circuit from the portion of the Order entered in this action

on April 16, 2021 granting the motion for judgment on the pleadings filed by Defendants the

Animal and Plant Health Inspection Service and the United States Department of Agriculture

(together, the “Agencies”) and, in the alternative, granting the Agencies’ motion for summary

judgment on the ASCPA’s policy and practice claim.



 Dated: New York, New York                            Respectfully Submitted,
        June 15, 2021
                                                      COOLEY LLP

                                                      /s/ Erin M. Estevez
                                                      Erin M. Estevez (admitted pro hac vice)
                                                      Bonnie Weiss McLeod (admitted pro hac vice)
                                                      1299 Pennsylvania Avenue NW
                                                      Suite 700
                                                      Washington, DC 20004-2400
                                                      Phone: (202) 728-7065
Case 1:19-cv-03112-NRB Document 67 Filed 06/15/21 Page 2 of 2




                               Fax: (202) 842-7899
                               eestevez@cooley.com
                               bweissmcleod@cooley.com

                               and


                               Jennifer H. Chin (JC-6317)
                               Robert G. Hensley (admitted pro hac vice)
                               Tamara Y. Feliciano (admitted pro hac vice)
                               ASPCA
                               520 8th Avenue, 7th Floor
                               New York, New York 10018
                               Phone: (212) 876-7700
                               jennifer.chin@aspca.org
                               robert.hensley@aspca.org
                               tamara.feliciano@aspca.org

                               Attorneys for Plaintiff




                             -2-
